Citation Nr: 1538650	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

2.  Entitlement to service connection for coronary artery disease secondary to service-connected hypertension or Agent Orange exposure.

3.  Entitlement to service connection for hypertensive heart disease secondary to service-connected hypertension or Agent Orange exposure.

4.  Entitlement to service connection for chronic renal insufficiency, claimed as kidney disease secondary to service-connected hypertension.

5.  Entitlement to service connection for degenerative changes of the lumbar spine, claimed as low back pain. 

6.  Entitlement to service connection for a left hip condition.

7.  Entitlement to service connection for a right hip condition.

8.  Entitlement to service connection for a left foot condition.

9.  Entitlement to service connection for a condition of the right great toe, to include residuals of contusion and onychomycosis, claimed as right foot condition.

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to service connection for a stomach condition.

12.  Entitlement to service connection for a prostate condition, to include benign prostatic hyperplasia and prostatitis.

13.  Entitlement to an evaluation in excess of 10 percent for hypertension.

14.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II.

15.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy.

16.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.

17.  Entitlement to an initial evaluation in excess of 10 percent for acanthosis nigricans, claimed as a skin condition, associated with diabetes mellitus.

18.  Entitlement to an initial compensable evaluation for erectile dysfunction.

19.  Entitlement to service connection for bilateral hearing loss, to include as secondary to medications taken for service-connected disabilities.

20.  Entitlement to service connection for tinnitus, to include as secondary to medications taken for service-connected disabilities.

21.  Entitlement to an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.

22.  Entitlement to service connection for a skin condition, to include seborrheic dermatitis.

23.  Entitlement to service connection for sleep apnea, to include as secondary to hypertension, diabetes mellitus, and PTSD.

24.  Entitlement to continued eligibility for special monthly compensation for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to February 1977, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs Regional Office in St. Petersburg, Florida.

In an April 2009 rating decision, the RO continued a 10 percent evaluation for hypertension, and denied entitlement to service connection for bilateral hearing loss, tinnitus and chronic renal insufficiency.  

In a February 2010 rating decision, the RO denied service connection for PTSD and declined to reopen a claim of entitlement to service connection for depression.  

In a May 2010 rating decision, the RO granted entitlement to service connection for erectile dysfunction, and assigned an initial noncompensable rating.

In a July 2010 rating decision, the RO granted entitlement to special monthly compensation for loss of use of a creative organ, and continued a 20 percent evaluation for diabetes mellitus and a 10 percent evaluation for hypertension.  The RO also denied entitlement to service connection for sleep apnea.  

In an August 2011 rating decision, the RO denied service connection for ischemic heart disease (claimed as heart disease) secondary to Agent Orange exposure.  

In a December 2011 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral lower extremities and denied service connection for lumbar spine and benign prostatic hyperplasia.  This rating decision deferred claims of service connection for seborrheic dermatitis, acanthosis nigricans, a stomach condition, hemorrhoids, bilateral hips, and a foot condition.  In a September 2012 rating decision, the RO denied the claims of entitlement to service connection for seborrheic dermatitis, a stomach disability, hemorrhoids, bilateral hips, right great toe, and left foot.  The decision to deny service connection for tinnitus was confirmed and continued.  The RO also granted service connection for acanthosis nigricans, and assigned an initial 10 percent evaluation.  

In a January 2014 substantive appeal, the Veteran requested an opportunity to testify before the Board at a videoconference hearing.  This request was withdrawn in May 2015.  38 C.F.R. § 20.704.

In a May 2015 statement, the Veteran's representative requested an earlier effective date for service-connected peripheral neuropathy and acanthosis nigricans.  It is unclear from the statement whether the claim is for an earlier effective date for increased rating or an earlier effective date for service connection, as both are indicated in the statement.  These claims are referred to the AOJ for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to higher ratings for hypertension, diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, acanthosis nigricans, and erectile dysfunction; entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, hearing loss, tinnitus, sleep apnea, and seborrheic dermatitis; and continued eligibility for special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for depression was denied in an unappealed December 2006 rating decision on the basis of there being no current diagnosis; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.  

2.  Evidence submitted since the December 2006 rating decision is new and relates to an unestablished fact necessary to substantiate the claim.  

3.  The Veteran had military service in the Republic of Vietnam during the Vietnam Era and has been diagnosed with coronary artery disease.

4.  Competent and persuasive medical evidence indicates that hypertensive heart disease is caused by service-connected hypertension.

5.  Competent and persuasive medical evidence indicates that a kidney disorder, to include kidney disease and chronic renal insufficiency, is caused by service-connected hypertension.

6.  In a May 2015 statement, the Veteran, through his representative, withdrew his claims of entitlement to service connection for degenerative changes of the lumbar spine, left and right hip conditions, left foot condition, and onychomycosis of the right great toe, hemorrhoids, a stomach condition, and a prostate condition, to include benign prostatic hyperplasia and prostatitis.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the December 2006 rating decision is new and material and the claim for service connection for depression is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2015).

3.  The criteria for an award of service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2015).

4.  The criteria for an award of service connection for hypertensive heart disease have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

5.  The criteria for an award of service connection for a kidney disorder, to include kidney disease and chronic renal insufficiency secondary to service-connected hypertension have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

6.  The criteria for withdrawal of an appeal concerning the issues of entitlement to service connection for degenerative changes of the lumbar spine, left and right hip conditions, a left foot condition, onychomycosis of the right foot, hemorrhoids, a stomach condition, and a prostate condition, to include benign prostatic hyperplasia and prostatitis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In letters dated in November 2008, November 2009, January, March, April, June, July, August, and November 2010, January 2011, and January and July 2012, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Further, as service connection is granted in full, for the disabilities adjudicated on the merits, no additional notice is necessary.

As the Board is reopening the Veteran's claim of entitlement to service connection for depression, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claims decided herein. 

II. Reopened Claim

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

A December 2006 rating decision denied the Veteran's claim of service connection for depression on the sole basis that a current diagnosis of depression was not shown.  The Veteran did not appeal this decision after receiving notice, and no new and material evidence was submitted within the applicable appeal period.  This decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The RO received the instant petition to reopen the claim in November 2009.  At the time of the last final rating decision in December 2006, the evidence of record consisted of the Veteran's service treatment records, VA and private medical records, and statements from the Veteran.

Since the last final rating decision, the evidence is similar.  In pertinent part, VA and private medical records show the Veteran received a diagnosis of depression.  For instance, the report of an April 2013 private psychiatric evaluation shows a diagnosis of depressive disorder, not otherwise specified, as well as an opinion that the Veteran's depression (and other psychiatric diagnoses) is more likely than not related to his active duty service.  

The evidence that has been added to the Veteran's claims file since the final December 2006 rating decision is new in that it had not previously been submitted.  Some of the evidence is also material, specifically the April 2013 psychiatric evaluation report, in that it includes a current diagnosis of depression.  This report also raises a reasonable possibility of substantiating the claim in that it suggests the Veteran's depression is related to his military service.  Therefore, the evidence is considered to be both new and material and the claim is reopened due to the receipt of new and material evidence. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.

III. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  In this regard, the Board notes that ischemic heart disease includes coronary artery disease but not hypertension. See 75 Fed. Reg. at 53,216; Note 3.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A. Coronary Artery Disease 

The Veteran's service records indicate service in the Republic of Vietnam from July 16, 1968 to July 15, 1969.  Therefore, exposure to herbicides in service is conceded.

The Veteran is currently diagnosed with coronary artery disease (ischemic heart disease).  See, Medical records from Baptist Hospital dated in August and September 2011.  In addition, private medical records from Cardiology Consultants include a report of a stress test conducted in August 2011 at Baptist Hospital.  This test showed possible anterior ischemia and was described as abnormal.  The Veteran also underwent a left heart catheterization in September 2011, which revealed normal ejection fraction and normal coronaries.  Records from Cardiology Consultants records dated in September 2012 show a subsequent diagnosis of coronary artery disease, native vessel, without angina symptoms.  

The Board is mindful that at a May 2010 VA examination, a VA examiner determined that there were no objective findings to support a diagnosis of ischemic heart disease.  However, a subsequent diagnosis of coronary artery disease was provided and was based on objective testing to include a stress test and echocardiogram, and heart catheterization.  As such, the latter private diagnosis is afforded more weight and the Board finds a current diagnosis of coronary artery disease is established.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Presumptive service connection for coronary artery disease is available under 38 C.F.R. § 3.309.  As all the criteria are met in this case, service connection for coronary artery disease is warranted on a presumptive basis.  

B. Hypertensive Heart Disease 

The Veteran's treatment records reflect findings of hypertensive heart disease dating as far back as 2004.  However, VA examinations provided to the Veteran in May 2010 and June 2010 did not result in a diagnosis of hypertensive heart disease.  

In July 2011, a VA physician (board-certified in family medicine with additional qualifications in geriatrics) was asked to offer an opinion as to whether the Veteran has hypertensive heart disease.  The VA physician essentially indicated that to find that hypertensive heart disease is present requires hypertension and evidence that such hypertension has produced evidence of left ventricular hypertrophy (LVH).  The physician then noted that the Veteran had been diagnosed with hypertension for at least 40 years, but a heart examination in May 2010 noted an echo with slightly reduced ejection fraction, but did not comment on LVH.  He therefore concluded that by using the definition of hypertensive heart disease requiring LVH, and because he did not find where that was actually documented in the Veteran's records; the Veteran did not have hypertensive heart disease.

Subsequent to the July 2011 VA medical opinion, the Veteran submitted a May 2014 opinion from Dr. M.S., a private internist.  Dr. M.S. stated that the Veteran's hypertensive heart disease was caused by his longstanding hypertension and would not have occurred at all but for his long-standing hypertension.  Dr. M.S. supported his medical opinion with a fully-articulated rationale.  In pertinent part, he indicated the Veteran had undergone multiple EKGs that demonstrated both left atrial and ventricular enlargement.  He also noted that a trans-esophageal echocardiogram performed in August 2011 (subsequent to the May 2010 and July 2011 VA examiners' opinions) unquestionably established the presence of hypertension cardiac disease.  Dr. M.S. further explained that an EKG dated March 2001 indicated sinus bradycardia and left atrial enlargement and that there were other EKG reports, dated as early as 1997 indicating possible left atrial abnormality, and possible myocardial ischemia.  There was also a February 2009 EKG report indicating possible left atrial enlargement.  Finally, Dr. M.S. noted that VA records, as early as November 2004 show a diagnosis of hypertensive heart disease and the diagnosis of hypertensive heart disease has been given at the VA at various times since that date.  

The Board has reviewed the competing medical opinions with respect to whether a current diagnosis of hypertensive heart disease exists.  The May 2014 private medical opinion in favor of the claim is persuasive, as it was based upon objective testing and review of the record.  The opinion also unequivocally suggests that the Veteran's hypertensive heart disease is caused by his longstanding and service-connected hypertension.  The July 2011 VA opinion is less persuasive as the physician was not privy to additional diagnostic test results and it is unknown how, and whether such findings would impact his opinion.  As the private opinion is favorable to the claim and because the opposing VA opinion is of no greater weight (and does not address the question of nexus), all doubt regarding causal nexus is resolved in favor of the Veteran.  Service connection for hypertensive heart disease is warranted.

C. Kidney Disease

With respect to the claim of service connection for kidney disease, the Veteran was provided a VA examination dated in March 2009 and was diagnosed with chronic renal insufficiency less likely than not caused by or related to hypertension.  The examiner stated that the laboratory tests demonstrated mildly elevated creatinine, normal BUN and microalbumin, no proteinuria.  It was indicated that such values were not patognomonic for renal insufficiency as secondary to hypertension.  The examiner also noted that diabetes mellitus was officially diagnosed in 2008 and could not be a cause of chronic renal insufficiency as such diagnosis preexisted diabetes mellitus for more than 20 years.

Subsequent to the March 2009 examination, the Veteran submitted a report from his private treating physician, Dr. G., which was dated in April 2012.  The physician indicated that he had been the Veteran's primary care physician since March of 2004 and that he was well-acquainted with the Veteran's medical condition.  Dr. G. stated that he had reviewed the Veteran's entire VA claims file (929 pages) including multiple VA examinations and numerous medical records and statements, as well as his own treatment reports.  He noted the Veteran had had essential hypertension documented as far back as the 1960s.  He also had hyperglycemia since 2004 and diabetes mellitus since 2008.  As for kidney disease, the Veteran's creatinine was indicated to be 1.4, quite consistently from May 1988 to the present.  It was currently 1.5, which the physician indicated was technically stage- 3 chronic kidney disease.  Based on his review of the record, Dr. G. opined that the Veteran's kidney disease was due to his longstanding hypertension within a high degree of certainty.

An additional opinion from Dr. M.S. was submitted in May 2014.  Dr. M.S. also indicated that the Veteran had a diagnosis of chronic kidney disease and renal insufficiency based upon his elevated levels of creatinine BUN and decreased glomerular filtration rates.  Dr. M.S. opined that the Veteran's chronic kidney disease and renal insufficiency was both caused by and aggravated beyond normal progression by his hypertension.  The extent of the aggravation of his renal disease was indicated to be at least three times the normal rate that one would expect from someone without hypertension.  Dr. M.S. indicated that he had reviewed all of the Veteran's relevant records, and his medical opinion was based on that review, his medical training and experience.  He further indicated that his opinion on the matter was proffered with a high degree of certainty, much greater than the standard of 'at least as likely as not.' 

Current diagnoses of kidney disease and chronic renal insufficiency have been established by the medical evidence.  There is a competent and probative medical opinion linking kidney disease and chronic renal insufficiency to the Veteran's service-connected hypertension.  As this evidence is favorable to the claim- and because the opposing VA opinions are of no greater weight than the subsequent opinions from the Veteran's private physicians (who have treated the Veteran for many years and who are familiar with his medical conditions) - the evidence is in equipoise.  Service connection for kidney disease and chronic renal insufficiency is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a May 2015 statement, the Veteran's representative indicated that the Veteran wished to withdraw claims of entitlement to service connection for degenerative changes of the lumbar spine, left and right hip conditions, a left foot condition, onychomycosis of the right great toe, hemorrhoids, a stomach condition, and a prostate condition, to include benign prostatic hyperplasia and prostatitis.  Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration for these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The claim of entitlement to service connection for depression is reopened; to this extent only, the appeal is granted.

Service connection for coronary artery disease is granted.

Service connection for hypertensive heart disease is granted.

Service connection for a kidney disorder, to include kidney disease and chronic renal insufficiency, is granted.

The appeal of entitlement to service connection for degenerative changes of the lumbar spine is dismissed.

The appeal of entitlement to service connection for a left hip condition is dismissed.

The appeal of entitlement to service connection for a right hip condition is dismissed.

The appeal of entitlement to service connection for a left foot condition is dismissed.

The appeal of entitlement to service connection for onychomycosis of the right great toe is dismissed.

The appeal of entitlement to service connection for hemorrhoids is dismissed.

The appeal of entitlement to service connection for a stomach condition is dismissed.

The appeal of entitlement to service connection for a prostate condition, to include benign prostatic hyperplasia and prostatitis, is dismissed.


REMAND

The Board considers the reopened claim for depression to be one for service connection for a psychiatric disorder, to include depression and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

With regard to the claim for a psychiatric disorder, the Veteran has reported several stressors that he alleges occurred in service.  These include mortar and rocket attacks at the Bien Hoa Air Base where he arrived in-country and at the Long Bihn Army Base in Vietnam where he was stationed. (See May 2015 statement).  He also reports having to perform riot control duty while stationed in Okinawa.  In the February 2010 rating decision and the December 2011 Statement of the Case, the RO indicated that they reviewed an Air Force report of Air Base Defense in Vietnam and did not find evidence of attacks on Long Bihn Airbase while the Veteran was stationed there.  The Veteran, however, has clarified that he was stationed at the Long Bihn Army Base in Vietnam.  His DD Form 214 also shows service in the Army.

On remand, the Veteran should be afforded an opportunity to submit any additional and detailed information regarding his stated stressors, including names, dates, and locations of the events described.  The Veteran should also be informed that he can submit statements of fellow servicemen, photographs, or other corroborating evidence that may tend to support his stressors.  

At a VA examination in January 2010, the Veteran was given a diagnosis of rule out depressive disorder; PTSD was not diagnosed.  Since the January 2010 examination, the Veteran has been diagnosed with PTSD by private providers.  He has also been diagnosed with depressive disorder and mood disorder, NOS.  In April 2013, the Veteran submitted a psychiatric evaluation report that showed a diagnosis of chronic PTSD and depressive disorder, NOS.  The psychiatrist, Dr. T. indicated that the Veteran's claimed stressors most likely caused PTSD and that his disorders are related to his time on active duty.  The Board also notes that, since the January 2010 examination, the provisions of 38 C.F.R. § 3.304, pertaining to verification of in-service stressors for a service connection claim for PTSD, were amended effective July 13, 2010.  

On remand, the Veteran should be afforded notice regarding these new regulations, to include those regarding fear of hostile military and terrorist activity in service.  The Veteran should be afforded a new VA psychiatric examination to determine whether he has PTSD related to verified in-service stressors.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner should also specifically offer an opinion regarding whether the Veteran's depression, or any current psychiatric disorder other than PTSD, is due to his active military service.  Thereafter, the RO should readjudicate this issue using the amended regulations.  

With respect to the Veteran's claim of entitlement to sleep apnea, the Veteran has requested that this be considered as secondary to PTSD.  As such, this matter is inextricably intertwined with the claim of service connection for PTSD.  See Harris v. Derwinski, Vet. App. 180, 183 (1991).  Upon remand, the Veteran should be afforded an additional VA examination and opinion to determine whether his sleep apnea was caused by PTSD.  See 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

With respect to the Veteran's hearing loss and tinnitus claims, the Veteran was afforded a VA examination dated in March 2009 that found that these conditions were not related to military noise exposure.  In January 2011, subsequent to this examination, the Veteran submitted an opinion from his family physician.  The family physician opined the Veteran has hearing loss and tinnitus were caused, more likely than not, by exposure to sustained loud noise while working on tanks in the Army.  A rationale was not provided.  Upon remand, the Veteran should be afforded a new examination and nexus opinion, which includes consideration of the January 2011 opinion.  Id.

The Board further observes that that the medical evidence contained in the claims file appears to be complete.  

The Veteran and his representative have submitted numerous medical records and statements in connection with the claims on appeal.  Many of these records appear to be from providers who have long treated the Veteran.  However, it does not appear that VA has requested complete copies of treatment records from all if these providers.  These include Baptist Hospital, Cardiology Consultants, Pensacola Lung Group Sleep Science Center, Sacred Heart Medical Group, Valencia Psychiatry, Woodlands Medical Specialists, Pensacola Urology, P.A., West Main Medical Center, Southeast Alabama Medical Center, and several individual providers, including Dr. Donna Huffman West, Dr. Thomas L. Brown, and Dr. E. Taitt.  

In addition, the Veteran signed several authorization forms for medical records that do not to appear to have been requested.  These include for Mental Health Outpatient Clinic, Pensacola Florida, Dr. Clay Molstad, Pensacola, Florida, and Dr. Virendra Saxena, Fort Gaines, Florida.  

The RO requested records from Chattahoochee family Clinic, but did not receive a response; a follow-up request is not found.  

Further, the Board notes that the Veteran has received ongoing treatment from the VA, but only scattered records from his treatment have been submitted by the Veteran and his representative in support of his claims.  It does not appear that VA has requested a full accounting of all of the Veteran's treatment at VA since service.  Upon remand, this should be accomplished and such records should be obtained and associated with the Veteran's claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  On remand, the Veteran should also be afforded an opportunity to submit additional medical evidence in connection with his claim.  

Finally, the Board notes that the VA examinations in connection with the Veteran's claims for higher ratings for hypertension, diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, acanthosis nigricans, and erectile dysfunction are dated between 2009 and 2012.  As the Board is remanding the appeal for additional development, specifically to update the file with additional VA and private medical records, the Veteran should also be afforded more recent VA examinations to determine the current level of these disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991)( VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already identified, who have treated him since service for his claimed disabilities.  This should specifically include complete copies of treatment records from the Veteran's treating physicians, including Baptist Hospital, Cardiology Consultants, Pensacola Lung Group, Sleep Science Center, Sacred Heart Medical Group, Valencia Psychiatry, Woodlands Medical Specialists, Pensacola Urology, P.A., West Main Medical Center, Southeast Alabama Medical Center, Mental Health Outpatient Clinic, Pensacola Florida, Chattahoochee Family Clinic, and individual providers, including Dr. Donna Huffman West, Dr. Thomas L. Brown, Dr. Earl Taitt, Dr. Clay Molstad, Pensacola, Florida, and Dr. Virendra Saxena, Fort Gaines, Florida.  

Complete VA treatment records from 1977 to the present should also be obtained, to include a copy of the September 2010 VA skin examination.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

2.  Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.   

3.  Contact the Veteran and advise him to specify and submit any information or evidence potentially corroborative of any claimed in-service stressors.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO/AMC should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.  

Review the file and prepare a summary of all claimed and verifiable stressors, to include mortar and rocket attacks at the Bien Hoa Air Base where he arrived in-country and at the Long Bihn Army Base in Vietnam where he was stationed.  This summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  The RO must request that the JSRRC provide information which might corroborate the alleged stressors.  The RO must associate any response and/or additional records with the claims file.

4.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  All indicated studies should be performed and all findings should be reported in detail.

a) The examiner should provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  If so, the examiner must indicate whether there is a link between the current symptomatology and the Veteran's fear of hostile military activity while in serving in Vietnam.

b) If PTSD is not diagnosed, the examiner is asked to determine whether the other diagnoses were made in error or, whether the Veteran's PTSD is in remission.  

c) In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether the Veteran's other diagnosed psychiatric disorders, to specifically include depression, depressive disorder and mood disorder, NOS; had onset during, or is otherwise related to, his active military service.

A complete rationale for all opinions must be provided.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the onset of his psychiatric disorder and any continuity of symptomatology.  The examiner is also to consider the April 2013 private physician's report when rendering his or her opinions.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why.

5.  After associating any pertinent, outstanding records with the claims file, arrange for appropriate VA examinations to determine the nature and etiology of the claimed sleep apnea, hearing loss and tinnitus.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

a) With respect to the sleep apnea, the appropriate examiner is to render an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea had onset during service; or, is causally related to active service.

b) The examiner is to also opine as to whether it is at least as likely as not that the Veteran's current sleep apnea is caused, or aggravated by, his service-connected hypertension and/or diabetes mellitus.

If aggravation is found, the examiner is asked to determine a baseline level of severity of the tinnitus and hearing loss disabilities prior to aggravation by the service-connected hypertension and/or diabetes.

c) With respect to the hearing loss and tinnitus, the appropriate examiner is to render an opinion as to whether it is at least as likely as not that the Veteran's hearing loss and tinnitus had onset during service; or, are causally related to active service; or, manifested within a year of discharge.

d) The examiner is to also opine as to whether it is at least as likely as not that the Veteran's current hearing loss and tinnitus disabilities are caused, or aggravated by, medications taken for his service-connected disabilities.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation is found, the examiner is asked to determine a baseline level of severity of the tinnitus and hearing loss disabilities prior to aggravation by the service-connected disabilities.

A complete rationale for all opinions must be provided.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the onset of his psychiatric disorder and any continuity of symptomatology.  The examiner is also to consider the January 2011 private physician's opinion regarding the etiology of the Veteran's hearing loss and tinnitus when rendering his or her opinions.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why.

6.  After any additional medical records are received, the Veteran should be afforded appropriate VA examinations in order to assess the current nature and severity of his service-connected hypertension, diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  

7.  After undertaking any additional development deemed appropriate in addition to that requested above (e.g. to determine whether sleep apnea is secondary to claimed PTSD), re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


